Citation Nr: 1444883	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee/leg disability.

2.  Entitlement to service connection for a right knee/leg disability.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to January 1946.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) (which reopened and denied service connection for a left knee/leg disability) and from a July 2011 rating decision of the Chicago RO (which, in pertinent part, denied service connection for a right knee/leg disability).  In March 2013, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  After reopening the issue of service connection for a left knee/leg disability and then remanding both issues on a de novo basis for additional development in July 2013, and after seeking an advisory medical opinion from the Veterans Health Administration (VHA) in October 2013, the Board denied service connection for a left knee/leg disability and for a right knee/leg disability in a January 2014 decision.  The Veteran appealed that decision to the Court.  In July 2014, the Court issued an order that vacated the January 2014 Board decision with respect to the denial of service connection for a left knee/leg disability and for a right knee/leg disability, and remanded those matters for readjudication consistent with the instructions outlined in a July 2014 Joint Motion for Remand (Joint Motion) by the parties.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he has a bilateral knee/leg disability due to cold injuries/frostbite in service.

Initially, as outlined in the Joint Motion, the record reflects that treatment reports for the Veteran, which may have a bearing on the instant claims, are not currently of record.  On April 1974 VA special orthopedic and surgical examination, the Veteran reported that he was examined at "Hines" about a week after he left the service.  In addition, in an August 2011 statement, the Veteran noted that he was at "Hines Hospital" in January 1946, two weeks after his discharge from service, for medical conditions which included a "leg problem."  On remand, all available treatment reports for the Veteran from Hines Hospital must be secured.

In addition, as outlined in the Joint Motion, the Board erroneously relied on an October 2013 VHA medical opinion in denying the claims for service connection for a left knee/leg disability and a right knee/leg disability in its January 2014 decision, as the October 2013 opinion was inadequate.  The VA physician who provided the October 2013 opinion had been advised by the Board (in an August 2013 request) to consider all of the evidence of record when opining whether it was at least as likely as not (a 50% or better probability) that the Veteran's bilateral knee/leg disability was related to service, to include as a residual of a cold injury therein.  In the October 2013 opinion, the VA physician noted his review of the entire record, and opined that it was less likely than not that the Veteran's bilateral knee/leg disability was related to any in-service injury, event, or illness, including as a residual of a cold injury.  For rationale, the VA physician cited a July 2013 VA cold injury examination report which noted the following: the Veteran's length of exposure to cold was "hours"; his duration of acute symptoms was less than one day; his type of cold injury was frostnip; there were no ongoing complaints of tingling, numbness, muscle cramping, abnormal color, or skin breakdown; and there was no history of cold exposure treatment.  However, as noted in the Joint Motion, the VA physician did not indicate that he had considered the Veteran's testimony at the March 2013 hearing when rendering the October 2013 opinion or rationale for such.  [Pertinent portions of the Veteran's March 2013 hearing testimony include the following: the Veteran's description of how he injured his knees/legs in active service when he "was out all night long" and "it was so cold"; his testimony that he used "Ben Gay and salve, home remedies" to treat his knee/leg symptoms; and that, after service, he had had some tingling and numbness "in the kneecap mostly" that would come back periodically, he sought medical attention when it worsened in 1975, and it was painful since he left service.]  On remand, a new VA examination with adequate medical opinion must be obtained.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified, . The AOJ should specifically arrange for exhaustive development (to include requests to that facility and to all facilities where records from that facility may have been retired) to secure records of the Veteran's alleged treatment at Hines VA Hospital in 1946.  If such records are unavailable, it should be noted (if it can be so established from records available) whether the unavailability because the records are irretrievably lost or because the alleged treatment is not shown.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since June 2013.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of any current left and right knee/leg disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each left and right knee/leg disability found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

(b)  Please identify the most likely etiology for any/each left and right knee/leg disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to include cold injury therein)?

The examiner must explain the rationale for all opinions, citing to supporting factual data (including any relevant service treatment records, post-service treatment reports, post-service medical examinations and opinions, the Veteran's March 2013 hearing testimony, and pertinent lay evidence regarding the Veteran's symptomatology) and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

